Citation Nr: 0028765	
Decision Date: 10/31/00    Archive Date: 11/03/00	

DOCKET NO.  99-08 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 22, 
1996, for the award of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In his notice of 
disagreement dated November 1997, the veteran specifically 
indicated that he was in disagreement with the grant of a 30 
percent evaluation for his service-connected post-traumatic 
stress disorder (PTSD), effective December 1, 1996.  The 
veteran raised no other issue adjudicated within the rating 
decision of June 1997.

In July 1999, the RO contacted the veteran for clarification 
of the issues he was appealing to the Board.  At that time, 
the veteran stated that he wanted to appeal the evaluation of 
his PTSD and the issue of an earlier effective date for the 
grant of PTSD.  At that time, no reference was made to the 
issue of CUE.  The Board must note that the veteran raised 
the issue of clear and unmistakable error (CUE) in his 
substantive appeal of May 1999.  However, the veteran did not 
specify which RO or Board decision he believed contained CUE.  
Accordingly, the issue of CUE in either an RO decision or a 
prior Board determination is not before the undersigned at 
this time.  Nevertheless, the Board finds that the veteran's 
arguments as to the basis for an earlier effective date of an 
award of service connection and compensation compel some 
discussion of CUE concepts.

In May 1999, the veteran indicated that he was releasing his 
private legal counsel and would be represented by the Texas 
Veterans Commission.  A change of representation was received 
that month.  The veteran's representative presented written 
argument in November 1999.

The claim of entitlement to an increased evaluation for PTSD 
will be the subject of the REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to an effective date 
prior to November 22, 1996, for the award of service 
connection for PTSD has been obtained.

2.  In July 1972, the veteran filed a claim for VA 
compensation.  

3.  In an August 1972 rating determination, service 
connection was denied for a nervous condition.  The veteran 
was notified of this determination in September 1972.  A 
notice of disagreement was received in June 1973 and a 
statement of the case was issued by the RO in June 1973.  A 
timely substantive appeal to the June 1972 statement of the 
case was never received by the VA.  Accordingly, the August 
1972 determination became the final decision of the VA 
regarding the claim of service connection for a nervous 
condition.

4.  In June 1973, the veteran resubmitted his application for 
compensation regarding a nervous disorder.  In an October 
1973 rating determination, service connection for a nervous 
condition was again denied by the RO.  The veteran was 
notified of this determination that month.  A timely notice 
of disagreement to this determination was not received by the 
RO.

5.  In August 1990, the veteran resubmitted his application 
for service connection for a nervous condition.  Later in the 
adjudication process, the veteran indicated that he was now 
seeking service connection for PTSD.

6.  In a July 1991 VA examination, a panel of three 
psychiatrists determined that the veteran did not have PTSD.

7.  The RO's determination to deny service connection for 
PTSD was appealed to the Board.  In a January 1996 Board 
determination, service connection for PTSD was denied.  
Reconsideration of the Board's January 1996 determination was 
denied in February 1997.

8.  On November 22, 1996, the veteran petitioned to reopen 
his previously denied claim of service connection for PTSD.

9.  In an April 1997 VA examination, a panel of three VA 
psychiatrists determined that the conclusions reached by the 
VA report of 1991 was in error and that the veteran did have 
PTSD.

10.  In a June 1997 rating determination, service connection 
was awarded for PTSD based on the VA examination of April 
1997.  The veteran was awarded service connection for PTSD 
from November 22, 1996, the day he petitioned to reopen his 
previously denied claim.

11.  The RO's and Board's decisions have been supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
these times were ignored or incorrectly applied.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 22, 
1996, for service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5107, 5108, 5110(a), 5105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a VA hospitalization dated June 1972, the veteran was 
treated for alcohol addiction.  No reference was made to a 
psychiatric disability or PTSD.  In July 1972, the veteran 
filed a claim for VA compensation.  

As noted above, in an August 1972 rating determination, 
service connection was denied for a nervous condition.  The 
veteran was notified of this determination in September 1972.  
A notice of disagreement was received in June 1973 and a 
statement of the case was issued by the RO in June 1973.  A 
timely substantive appeal to the June 1972 statement of the 
case was never received by the VA.  Accordingly, the August 
1972 determination became the final decision of the VA 
regarding the claim of service connection for a nervous 
condition.

In June 1973, the veteran resubmitted his application for 
compensation regarding a nervous disorder.  In an October 
1973 rating determination, service connection for a nervous 
condition was again denied by the RO.  The veteran was 
notified of this determination that month.  A timely notice 
of disagreement to this determination was not received by the 
RO.

In August 1990, the veteran resubmitted his application for 
service connection for a nervous condition.  Later in the 
adjudication process, the veteran indicated that he was now 
seeking service connection for PTSD.

In a January 1991 VA examination, the veteran was diagnosed 
with PTSD.  However, in a July 1991 psychiatric report, a 
panel of three psychiatrists determined that the available 
evidence at that time was insufficient and too contradictory 
to support a diagnosis of PTSD.  It was indicated that the 
veteran suffered from alcoholism and a personality disorder 
with antisocial traits.  

As noted above, the veteran appealed the RO's determination 
to deny service connection for PTSD to the Board.  In a 
January 1996 determination, the Board fully addressed 19 
claims raised by the veteran at that time, including the 
claim of service connection for PTSD.  

In January 1996, the Board noted that it was aware that a 
diagnosis of PTSD had been rendered following a VA 
hospitalization and following examination by a VA 
psychiatrist.  It was also noted that diagnoses of PTSD were 
indicated within outpatient treatment records.  Nevertheless, 
the Board stated that it appeared at that time that a 
diagnosis of PTSD had been rendered by examiners who were not 
fully apprised of the veteran's psychiatric history.  It was 
found that there was no indication that these examiners were 
aware of the veteran's preservice displays of antisocial 
behavior or his post-service pattern of alcoholism.  In 
contrast, following a review of the veteran's entire medical 
history a board of three psychiatrists had determined that 
the veteran did not satisfy the criteria for a diagnosis of 
PTSD.  It was determined that the most probative medical 
evidence at that time was the report by the panel of three 
psychiatrists.  Accordingly, the claim was denied. 

Reconsideration of the Board's January 1996 determination was 
denied in February 1997.  

On November 22, 1996, the RO received a statement from the 
veteran's attorney requesting reconsideration of the Board's 
decision to deny service connection for PTSD.  The RO 
accepted this letter as a request to reopen the claim of 
service connection for PTSD.  An additional VA examination 
was performed in April 1997.  A panel of three VA 
psychiatrists determined that the conclusions reached by the 
1991 VA medical report were in error and that the veteran did 
have PTSD.  Based on this examination, service connection was 
awarded for PTSD in a June 1997 rating determination.

In December 1997, the veteran stated that he had opened his 
claim for PTSD in 1990.  He also noted that he was never late 
on any appeals or reconsiderations.  The veteran requested 
back pay from 1990.  In his substantive appeal of May 1999, 
the veteran contended that the possibility of CUE exists with 
a "difference of opinion ruling" being the basis for the 
CUE.  He contended that his PTSD award was more correctly 
rated with an effective date from the original date of his 
claim in 1990.

In October 1999, the RO contacted the veteran and noted that 
the RO could not overturn a decision made by the Board.  It 
was indicated that such a decision had to be considered by 
the Board.  The veteran did not submit a claim of CUE to the 
Board regarding a prior Board determination.



Analysis

The veteran and his representative contend that he should be 
awarded service connection for PTSD from 1990.  However, the 
Board denied the initial claim for PTSD in January 1996.  
Accordingly, the Board decision is final in the absence of 
CUE.  As noted above, the veteran has not specifically raised 
the issue of CUE in the Board's January 1996 determination.  
Nevertheless, the Board believes it must address, in part, 
this issue in order to address the veteran's contentions 
regarding his early effective date claim.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The veteran appears to contend the possibility of CUE exists 
with a "difference of opinion ruling being the basis for the 
CUE."  The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313-14.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A 
disagreement over how the facts were weighed and evaluated 
cannot rise the level of a valid claim of CUE.  38 C.F.R. 
§ 1403(d)(3)(1999).  A difference of opinion over how facts 
should be viewed rises only to the level of a disagreement 
over how facts should be weighed and evaluated and can not 
reach the level of CUE.  

After review of the evidence of record, the undersigned must 
conclude that the veteran has not set forth specific 
allegations of error, either of law or fact, within the 
January 1996 decision by the Board to raise the issue of CUE 
within this decision.  However, even though this issue is not 
before the VA at this time, the undersigned cannot find error 
in the Board's reliance on a VA examination performed by 
three psychiatrists that determined that he did not have 
PTSD.  The VA examination of April 1997, which did not exist 
at the time of the Board's January 1996 determination, cannot 
be the basis to determine that the January 1996 Board 
determination was clearly wrong.  As noted above, a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Error, if it exists, must also be within the 
adjudicative determination.  An allegation that an 
adjudicator relied upon an alleged error made by a medical 
provider can not constitute CUE as a matter of law.  Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

In this case, the veteran petitioned to reopen his previously 
denied claim of service connection for PTSD on November 22, 
1996.  Consequently, under 38 U.S.C.A. § 5110(a) (West 1991) 
and 38 C.F.R. § 3.400(q)(ii) (1999), the effective date of a 
claim received after a final prior disallowance will be the 
date of the claim or the date entitlement arose, whichever is 
later.  In this case, the veteran can be awarded service 
connection for PTSD no earlier than the date of receipt of 
his application to reopen his claim by the RO, November 22, 
1996.  It is important to note that the RO's final decision 
to award the veteran service connection for PTSD was clearly 
based on the VA examination that was not before the Board in 
January 1996.  Accordingly, for the reasons noted above, the 
claim must be denied.


ORDER

The claim of an earlier effective date for the grant of 
entitlement to service connection for post-traumatic stress 
disorder prior to November 22, 1996, is denied.


REMAND

With regard to the veteran's claim of entitlement to an 
increased evaluation for PTSD, the Board finds that 
additional development is required.  The RO's determination 
to award the veteran a 30 percent evaluation for his PTSD was 
based on the VA examination of April 1997 and the available 
medical evidence of record.  Within the VA examination of 
April 1997, the critical issue was whether the veteran had 
PTSD, not the nature and extent of this disability.  The 
Board finds that the current medical reports of record do not 
contain adequate specific findings as to the enumerated 
criteria contained in the revised criteria.  Absent such 
findings, whether they are positive or negative, the Board 
concludes that the record is inadequate for rating purposes.  
38 C.F.R. § 4.2 (1999).   Therefore, the Board finds that a 
contemporary VA examination, in accordance with the newly 
implemented diagnostic criteria, would be of extreme 
probative value in the veteran's appeal.  A VA psychiatric 
examination is needed to delineate the symptoms attributable 
to his service-connected PTSD and to obtain an opinion as to 
the severity of this disorder (Global Assessment of 
Functioning or GAF score).  In the event that the veteran 
continues to receive treatment for his psychiatric 
disability, or for other types of mental illness, then the 
records of his ongoing treatment should be obtained, as this 
evidence would also have a bearing on the dispositive 
question as to the present severity of his PTSD.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Lind v. 
Principi, 3 Vet. App. 493 (1992).

The record in this case also shows that alcoholism has been 
diagnosed.  In this regard, the attention of the RO in 
directed to the January 16, 1997, precedent opinion of the 
General Counsel concerning service connection, and thus the 
award of compensation, for the abuse of alcohol (or drugs) 
following the changes enacted in 38 U.S.C.A. §§ 1110, 1131 
by the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351. (VAOPGCPREC 2-97.)  
As the precedent opinion makes clear, the law now prohibits 
the payment of compensation for a disability that is the 
result of alcohol or drug abuse on any claim filed after 
October 31, 1990, even if the claim for compensation is on 
the basis that a service connected disability caused the 
alcohol or drug abuse.  The General Counsel has provided 
further guidance in this area in VAOPGCPREC 2-98.  Thus, to 
the extent the factual record permits, this statutory 
prohibition must be observed.

Accordingly, the case is REMANDED to the RO for the following 
development and action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured. 

3.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a GAF score for 
each psychiatric disorder diagnosed.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

f)  Finally, if alcohol is part of the 
diagnostic picture, the examiner should 
indicate whether symptoms attributable to 
such causes can be distinguished from the 
manifestations of PTSD, and, if so, the 
examiner should provide an opinion as to 
the degree to which the manifestations of 
PTSD alone affect the appellant's ability 
to obtain or retain employment.  

4.  The RO should review the medical report 
to determine if  its meets the requirements 
of paragraph 3.  If not, the report should be 
returned as inadequate for rating purposes.  
38 C.F.R. § 4.2 (1999).  The RO should 
thereafter review the claim for an increased 
rating.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals




 


